Citation Nr: 0739002	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-44 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claim for service connection for a back disability, and on 
appeal on a December 2002 rating decision which denied the 
veteran's claim for service connection for PTSD.  The veteran 
disagreed with the denial of both of these claims in June 
2003.  He perfected a timely appeal on these claims in 
December 2004 and requested a Travel Board hearing which was 
held at the RO in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified credibly before the undersigned at his 
September 2007 Board hearing that he seeks service connection 
for PTSD based on alleged in-service stressor that occurred 
in October or November 1971 when he was blown off of the 
flight deck of U.S.S. TICONDEROGA (CVS-14) by "prop wash" 
from a plane that was participating in anti-submarine 
maneuvers.  At that time, the veteran testified that he was 
serving with VS-21 based out of Naval Air Station, North 
Island, San Diego, California, and was attached to 
U.S.S. TICONDEROGA (CVS-14) as a plane captain.  The veteran 
has contended that he was in fear of his life when he fell 
off of the flight deck.  In support of his claim, the veteran 
also provided his own written statement and a lay statement 
dated in April 2003 from Armand M. Saenz, a fellow sailor who 
served with him aboard U.S.S. TICONDEROGA in October and 
November 1971, describing this incident.  To date, however, 
the RO has not attempted to verify the veteran's alleged in-
service stressor.  Nor have any efforts been made to obtain 
the veteran's service personnel records.  Given the veteran's 
apparently credible testimony at his September 2007 hearing, 
the Board finds that, on remand, the RO/AMC should obtain the 
veteran's service personnel records and request that the 
Joint Services Records Research Center (JSRRC) (formerly the 
Center for Unit Records Research (CURR)) attempt to verify 
his claimed in-service stressor.

In verifying the occurrence of claimed in-service stressors, 
the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); West 
v. Brown, 7 Vet. App. 70 (1994).  If the adjudicators 
conclude that the record establishes the existence of such an 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(2007).  

The veteran also testified credibly before the undersigned in 
September 2007 that, when he was blown off of the flight deck 
of U.S.S. TICONDEROGA, he injured his back when he landed on 
a fence below the flight deck which prevented flight deck 
personnel from falling overboard.  A review of the claims 
file shows that, although the veteran was not treated for a 
back injury following this alleged in-service incident, he 
has been treated frequently since service separation for 
multiple back problems.  Unfortunately, a review of the 
veteran's most recent VA examination in June 2002 did not 
contain a medical opinion on whether the veteran's current 
back problems are related to an incident during active 
service as described by the veteran.  Thus, on remand, the RO 
also should obtain another examination that includes an 
opinion addressing the contended causal relationship between 
active service and the veteran's current back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the RO should obtain the veteran's up-to-date VA and 
private treatment records.  He testified at his September 
2007 Travel Board hearing that he was currently receiving 
treatment from VA for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a back disability and/or 
PTSD since his separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated with 
the claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Contact the National Personnel Records 
Center in St. Louis, Missouri (NPRC), and 
request the veteran's complete service 
personnel records.  A copy of any 
response(s) from NPRC, to include all 
records provided, should be included in 
the claims file.

3.  Forward the veteran's June 2003 
statement of his alleged in-service PTSD 
stressor, the April 2003 statement from 
Armand M. Saenz, as well as copies of the 
veteran's available service personnel 
records obtained from NPRC and any other 
relevant evidence, to the U.S. Army & 
Joint Services Records Research Center 
(JSRRC).  Request that JSRRC attempt to 
verify the alleged in-service stressor of 
an October or November 1971 incident 
onboard U.S.S. TICONDEROGA where the 
veteran was blown off of the flight deck 
by "prop wash" from a plane that was 
participating in anti-submarine maneuvers.  
Request that JSRRC review ship's logs for 
U.S.S. TICONDEROGA (CVS-14) for a 3-month 
period beginning in October 1971 and also 
provide a unit history for VS-21, Naval 
Air Station, North Island, San Diego, 
California, for a 3-month period beginning 
in October 1971.

4.  Thereafter, if, and only if, the 
alleged in-service stressor is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.  The claims folder 
must be made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner.  

5.  Thereafter, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the current nature and likely 
etiology of his claimed back disability.  
The claims folder must be made available 
to the examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed back disability 
began during service or is causally linked 
to any incident during service-
specifically the incident as described by 
the veteran..

6.  After completion of the foregoing, 
readjudicate the claims of service 
connection for PTSD and for a back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

